DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (WO 2017/080760 A1) in view of Faigle et al. (US Pub. No. 2010/0003098 A1).
(Claim 1) Bauer discloses a machine tool for multi-axis machining (Figs. 1, 2).  The machine tool includes a machine frame (13) on which are arranged a first linear guide (18, 22) parallel to a second linear guide (19, 46).  The first linear guide (18, 22) includes a first guide rail (18) and a first slide (20), and the second linear guide (19, 46) includes a second guide rail (19) and a second slide (45) guided thereon.  The second slide (45) is not guided on an additional guide rail (Figs. 1, 2).  A first linear drive (30), which is arranged laterally outside of the first and second linear guides (18, 22, 19, 46) so that the first and second guide rails (18, 19) are arranged on one lateral side of the first linear drive (30).  A workpiece support (31, 32) is connected to the first slide (20) and to the second slide (45). The second slide (45) is separate from the first slide (20; Fig. 2).  A rotary positioner (for pivoting about axis A; Translation at ¶ 0035) is arranged on or in the first slide (20) and is connected to the workpiece support (Figs. 1, 2).  The workpiece support (31, 32) is connected via a first roller bearing to the first slide (20; Translation at ¶ 0036).  The Bauer reference does not explicitly disclose the workpiece support being connected via first and second roller bearings to the first and second slides, respectively.  Yet, Examiner previously took official notice that roller bearings are well-known in the prior art and Applicant failed to traverse that assertion.  As such, the common knowledge or well-known in the art statement is taken to be admitted prior art.  See MPEP Section 2144.03 C.  Thus, at a time prior to filing one having ordinary skill in the art would provide the machine tool disclosed in Bauer with the respective roller bearing connection between the rotatable workpiece support (about axis A) and the first and second slides in order to provide for the rotational movement to the workpiece support relative to the first and second slides.  A third linear guide (17, 21) parallel to the first and second linear guides (respective 18, 19 rails).  The third linear guide includes a third guide rail (17) spaced laterally from the first guide rail (Figs. 1, 2) and on which the first slide (20) is additionally guided (Figs. 1, 2).  The first linear drive (30) is arranged between the first linear guide (18, 22) and the third linear guide (17, 21).  Bauer does not explicitly disclose a second linear drive being arranged laterally outside of the first and second linear guides so that the first and second guide rails (18, 19) are arranged between the first and second linear drives.
Faigle et al. discloses a first and second linear drive (10, 11) being arranged laterally outside of the first and second linear guides (3, 4) so that the first and second guide rails are arranged between the first and second linear drives (Fig. 1).  At prior to filing one having ordinary skill in the art would provide the machine tool disclosed in Bauer with a second linear drive arranged laterally outside of the first and second linear guides (3, 4) such that the first and second guide rails are arranged between the first and second linear drives as suggested by Faigle et al. in order to provide movement action on both the first and second linear guides and to prevent the possibility of binding by pushing only on one side.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several exemplary rationales that may support a finding of obviousness, including “obvious to try” - choosing from a finite number of identified, predictable solutions with a reasonable expectation of success); In re Harza, 274 F.2d 669 (CCPA 1960) (holding that mere duplication of parts has no patentable significance unless a new and unexpected result is produced).
(Claim 3) The first slide (20) is arranged so as to bridge of the first and third guide rails (Fig. 2).
(Claim 4) The first slide (20) is arranged so as to bridge the first linear drive (30) located between the first and third guide rails (Fig. 2).
(Claim 5) In the modified Bauer device, the second slide (45) is connected to the second guide rail (19) and the second linear drive (56).
(Claim 6) The workpiece support (31, 32) is supported in a rotatable manner on the second slide (45 - via rotary bearing 44).
(Claim 7) The machine frame (13) supports a guide arrangement for a working spindle (15) that is configured to accommodate a tool for machining a workpiece (Translation at ¶ 0035).
(Claim 8) The guide arrangement is configured to move the working spindle (15) in at least two spatial directions (X & Y directions, Fig. 1) relative to the workpiece support (31, 32).
(Claims 9 and 10) Bauer does not explicitly disclose first and second drives having different maximum driving forces.  Yet, at a time prior to filing one having ordinary skill in the art would provide the machine tool disclosed in Bauer with drives of differing driving maximum forces as ‘obvious to try’ based upon the weight involved on each drive to ensure smooth linear movement along the Z direction.  See KSR, 550 U.S. at 418 (reciting several exemplary rationales that may support a finding of obviousness, including “obvious to try” - choosing from a finite number of identified, predictable solutions with a reasonable expectation of success).  Because the movement of the drives is synchronous (necessary to prevent binding on guide rails), one of ordinary skill would find it obvious at the time prior to filing to also satisfy the quotient of the maximum driving forces of each drive is the same in order to ensure smooth motion without binding of either slide.  See KSR, 550 U.S. at 418.
(Claim 11) The first slide (20) connects the first and the third guide rails (17, 18) to each other in a non-rotatable manner (Figs. 1, 2).
 (Claim 12) In the modified Bauer device, the first and second roller bearings define an axis of rotation (A) for the workpiece support (31, 32), said axis being oriented horizontally (Fig. 2).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer (WO 2017/080760 A1) in view of Faigle et al. (US Pub. No. 2010/0003098 A1) further in view of Rech et al. (DE 102017122439 A1).
Bauer does not explicitly disclose the workpiece support having a rotary table as claimed.
 Rech et al. discloses a workpiece support (410) having a rotary table (411, 412) that has an axis of rotation (Fig. 1), said axis being oriented at a right angle with respect to the axis of rotation of the workpiece support (¶ 0053).  At a time prior to filing one having ordinary skill in the art would provide the machine tool disclosed in Bauer with a rotary table as suggested by Rech et al. in order to increase machine flexibility by rotating the workpiece about a further axis.


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (WO 2017/080760 A1) in view of Faigle et al. (US Pub. No. 2010/0003098 A1) further in view of Lu et al. (CN 105729141 A).
While the Bauer reference discloses a linear drive and positioning arrangement (Translation at ¶ 0034) for controlling the working spindle drive and that the first and second linear drives being synchronously controlled, Bauer does not explicitly disclose each of the first and second linear drives having a position detecting arrangement including linear sensors.
Lu et al. discloses a position detecting arrangement including a linear sensor (5, 6) relative to a drive device (1).  At a time prior to filing one having ordinary skill in the art would provide the machine tool disclosed in Bauer relative to each drive device as suggested in Lu et al. for determining the position of each respective drive for ensuring equal position of each.  See In re Harza, 274 F.2d 669 (CCPA 1960) (holding that mere duplication of parts has no patentable significance unless a new and unexpected result is produced).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record not relied upon as a primary/base reference that is considered pertinent to applicant's disclosure includes: Rech (DE 102017122439) (Fig. 5 Detail 185 showing a second linear rail alone supporting a second support).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722